Exhibit 10.24

October 31, 2007

The Children’s Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey 07094
Attn: Chief Financial Officer

Re:                               First Amendment to Fifth Amended and Restated
Loan and Security Agreement

Dear Sir/Madam:

Reference is hereby made to a certain Fifth Amended and Restated Loan and
Security Agreement dated as of June 28, 2007 (the “Loan Agreement”) by and among
The Children’s Place Retail Stores, Inc. and each of its subsidiaries signatory
thereto (collectively, the “Borrowers”), the financial institutions named
therein (the “Lenders”), Wells Fargo Retail Finance, LLC, as Agent (the
“Agent”), Wachovia Capital Finance Corporation (New England), as Documentation
Agent and LaSalle Retail Finance, a division of LaSalle Business Credit, LLC, as
Co-Agent.  All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Loan Agreement.

The Borrowers have requested that the Agent and the Lenders agree to amend (this
“Amendment”) certain provisions of the Loan Agreement, and the Agent and the
Lenders have agreed to do so, but only upon the terms and conditions set forth
herein.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrowers, the Agent, and the Lenders hereby
agree as follows:


1.                                       AMENDMENTS.                      THE
LOAN AGREEMENT SHALL BE AMENDED AS FOLLOWS:


A.                                       SECTION 1.1, THE DEFINITION OF
“SEASONAL OVERADVANCE PERIOD” IS HEREBY DELETED IN ITS ENTIRETY, AND IS REPLACED
WITH THE FOLLOWING:


“SEASONAL OVERADVANCE PERIOD” MEANS, (I) FOR THE YEAR ENDING DECEMBER 31, 2007,
THE PERIOD FROM JULY 1ST THROUGH NOVEMBER 30TH; AND (II) FOR EACH YEAR
THEREAFTER, MEANS THE PERIOD FROM JULY 1ST THROUGH OCTOBER 31ST OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT.”


B.                                      SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING DEFINITION IN THE APPROPRIATE
ALPHABETICAL ORDER:


“FIRST AMENDMENT” MEANS THE FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT, DATED AS OF OCTOBER 31, 2007 BY AND AMONG THE BORROWERS,
THE AGENT AND THE LENDERS.”


C.                                       FROM AND AFTER THE DATE HEREOF, ALL
REFERENCES TO THE “AGREEMENT” IN THE LOAN AGREEMENT SHALL MEAN THE FIFTH AMENDED
AND RESTATED LOAN AND SECURITY

1


--------------------------------------------------------------------------------


Agreement, as amended by the First Amendment to Fifth Amended and Restated Loan
and Security Agreement, dated as of October 31, 2007.


2.                                       REPRESENTATIONS AND
WARRANTIES.                 THE BORROWERS HEREBY REPRESENT AND WARRANT TO THE
LENDERS AND THE AGENT THAT:


A.                                       AFTER GIVING EFFECT TO THE AMENDMENTS
IN SECTION 1 HEREOF, AND EXCEPT AS THE AGENT MAY HAVE EXPRESSLY WAIVED IN
WRITING PRIOR TO THE DATE OF THIS AMENDMENT, THERE EXISTS NO DEFAULT OR EVENT OF
DEFAULT UNDER THE LOAN AGREEMENT;


B.                                      THE REPRESENTATIONS AND WARRANTIES MADE
BY THE LOAN PARTIES IN THE LOAN AGREEMENT ARE TRUE AND CORRECT IN ALL RESPECTS
ON AND AS OF THE DATE HEREOF AS IF MADE ON AND AS OF THE DATE HEREOF (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);


C.                                       THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY AND ON BEHALF OF THE BORROWERS HAS BEEN DULY AUTHORIZED BY ALL
REQUISITE ACTION ON BEHALF OF EACH BORROWER, AND THIS AMENDMENT IS ENFORCEABLE
AGAINST EACH BORROWER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY
BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW);


D.                                      THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT WILL NOT VIOLATE ANY APPLICABLE PROVISION OF LAW OR JUDGMENT,
ORDER OR REGULATION OF ANY COURT OR OF ANY PUBLIC OR GOVERNMENTAL AGENCY OR
AUTHORITY NOR CONFLICT WITH OR CONSTITUTE A BREACH OF OR A DEFAULT UNDER ANY
INSTRUMENT TO WHICH ANY BORROWER IS A PARTY OR BY WHICH ANY BORROWER OR ANY
PROPERTY OF ANY BORROWER IS BOUND; AND


E.                                       NO APPROVAL, CONSENT OR AUTHORIZATION
OF, NOR REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
OTHER PUBLIC BODY, OR ANY TRUSTEE OR HOLDER OF ANY INDEBTEDNESS, IS REQUIRED IN
CONNECTION WITH THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS
OF THIS AMENDMENT, EXCEPT SUCH AS HAVE BEEN OBTAINED AS OF THE DATE HEREOF.


3.                                       PRECONDITIONS TO
EFFECTIVENESS.                          THE EFFECTIVENESS OF THE AMENDMENTS
CONTAINED IN SECTION 1 ABOVE, IS EXPRESSLY CONDITIONED UPON THE FOLLOWING:


A.                                       RECEIPT BY THE AGENT OF REIMBURSEMENT
FROM THE BORROWERS FOR ALL LENDER GROUP EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION AND PREPARATION OF THIS AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS,
AND AGREEMENTS INCIDENTAL HERETO;


B.                                      RECEIPT BY THE AGENT OF THE AMENDMENT
FEE; AND


C.                                       RECEIPT BY THE AGENT FROM EACH PARTY
HERETO OF DULY COMPLETED AND EXECUTED COUNTERPARTS OF THIS AMENDMENT.

2


--------------------------------------------------------------------------------



4.                                       AMENDMENT FEE.      IN CONSIDERATION
FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AMENDMENT, THE BORROWERS AGREE
TO PAY A FEE TO THE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS (THE “AMENDMENT
FEE”) OF THIRTY THOUSAND AND NO/100 DOLLARS ($30,000.00); SUCH AMENDMENT FEE
SHALL BE FULLY EARNED AND PAID UPON THE EXECUTION OF THIS AMENDMENT AND SHALL BE
NONREFUNDABLE.


5.                                       RATIFICATION; WAIVER OF CLAIMS:


A.                                       EXCEPT AS PROVIDED HEREIN, OR AS
PREVIOUSLY WAIVED IN WRITING BY THE AGENT, ALL TERMS AND CONDITIONS OF THE LOAN
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT.  THE BORROWERS HEREBY RATIFY, CONFIRM, AND RE-AFFIRM ALL TERMS AND
PROVISIONS OF THE LOAN DOCUMENTS.


B.                                      THERE IS NO BASIS NOR SET OF FACTS ON
WHICH ANY AMOUNT (OR ANY PORTION THEREOF) OWED BY THE BORROWERS UNDER THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT COULD BE REDUCED, OFFSET, WAIVED, OR
FORGIVEN, BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM,
OFFSET, OR DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT)
AVAILABLE TO THE BORROWERS WITH REGARD THERETO; NOR IS THERE ANY BASIS ON WHICH
THE TERMS AND CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE CLAIMED TO BE OTHER
THAN AS STATED ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE SUCH OBLIGATIONS.


C.                                       THE BORROWERS HEREBY ACKNOWLEDGE AND
AGREE THAT NONE OF THEM HAS ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS
AGAINST THE AGENT OR ANY OF THE LENDERS, OR ANY OF THEM, OR THEIR RESPECTIVE
PARENTS, AFFILIATES, PREDECESSORS, SUCCESSORS, OR ASSIGNS, OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR REPRESENTATIVES, WITH RESPECT TO
THE OBLIGATIONS, OR OTHERWISE, AND THAT IF THE BORROWERS, OR ANY OF THEM, NOW
HAVE, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
THE AGENT OR THE LENDERS, OR ANY OF THEM, OR THEIR RESPECTIVE PARENTS,
AFFILIATES, PREDECESSORS, SUCCESSORS OR ASSIGNS, OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, OR REPRESENTATIVES, WHETHER KNOWN OR UNKNOWN,
AT LAW OR IN EQUITY, FROM THE BEGINNING OF THE WORLD THROUGH THIS DATE AND
THROUGH THE TIME OF EXECUTION OF THIS AMENDMENT, ALL OF THEM ARE HEREBY
EXPRESSLY WAIVED, AND THE BORROWERS HEREBY RELEASE THE AGENT AND THE LENDERS,
AND EACH OF THEM, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, REPRESENTATIVES, AFFILIATES, PREDECESSORS, SUCCESSORS, AND ASSIGNS
FROM ANY LIABILITY THEREFOR.


6.                                       MISCELLANEOUS.


A.                                       THIS AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AGREEMENT.  SIGNATURE PAGES WITH FACSIMILE SIGNATURES MAY
BE TREATED AS ORIGINALS.


B.                                      THIS AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


C.                                       ANY DETERMINATION THAT ANY PROVISION OF
THIS AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR UNENFORCEABLE
IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT

3


--------------------------------------------------------------------------------


affect the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provision of
this Amendment.


D.                                      THE BORROWERS SHALL EXECUTE AND DELIVER
TO THE AGENT AND THE LENDERS WHATEVER ADDITIONAL DOCUMENTS, INSTRUMENTS, AND
AGREEMENTS THAT THE AGENT MAY REQUIRE IN ORDER TO GIVE EFFECT TO, AND IMPLEMENT
THE TERMS AND CONDITIONS OF THIS AMENDMENT.


E.                                       SECTION 13 (CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER) OF THE LOAN AGREEMENT IS HEREBY INCORPORATED HEREIN BY
REFERENCE.

[signature pages follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date set forth above.

THE CHILDREN’S PLACE RETAIL
STORES, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

Susan Riley

 

Title:

Executive Vice President - Finance
and Administration

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY LLC, a Delaware limited
liability company

 

 

 

By:

 

 

Name:

Susan Riley

 

Title:

Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

WELLS FARGO RETAIL FINANCE,
LLC, as Agent and as a Lender

 

 

 

By:

 

 

Name:

Michele Ayou

 

Title:

Vice President

 

 

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND), as
Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-1


--------------------------------------------------------------------------------


 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit, LLC,

 

as Agent for Standard Federal Bank
National Association, as Co-Agent and as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a
Lender

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

CITICORP USA, INC., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-2


--------------------------------------------------------------------------------